UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4448


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WENDELL RAYNALD COX, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cr-00012-WDQ-1)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Matthew
K. Hoff, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wendell          Raynald    Cox,       Jr.,       appeals        from    the     120-month

sentence imposed after he pleaded guilty to being a felon in

possession        of    a    firearm.        On       appeal,     Cox    contends      that      his

sentence is procedurally unreasonable because the district court

did   not    review          documents      approved        under       Shephard      v.    United

States,      544 U.S. 13,     17    (2005),        in    determining         that        Cox

qualified as an armed career criminal under the Armed Career

Criminal     Act,       18    U.S.C.     § 924(e)        (2012)        (“ACCA”).           He   also

argues that the Fifth and Sixth Amendments prohibit a judge from

increasing         a    statutory        maximum        sentence        when    the    fact       of

convictions necessary to increase the sentence are not in the

indictment or submitted to a jury.                      We affirm.

      The        Presentence      Report          stated     that       Cox    qualified          for

increased        penalties       under      the    ACCA.         The    PSR    identified        the

three     qualifying           predicate          convictions           as    Maryland          state

convictions for distribution of heroin, conspiracy to distribute

heroin, and possession with intent to distribute cocaine.                                        Cox

did not file an objection to this designation and he did not

object      to    it    at     sentencing.             He   also        did    not    raise      the

constitutional challenge to the ACCA designation.                                We therefore

review these issues for plain error.                             United States v. Price,

777 F.3d 700, 711 (4th Cir.), cert. denied, 135 S. Ct. 2911

(2015).

                                                  2
      To satisfy plain-error review, Cox must show “that (1) an

error was committed, (2) the error was plain, and (3) the error

affected     [his]    substantial    rights.”         Id.    (internal        quotation

marks omitted).        An error is plain if, “at the time of appellate

consideration, . . . the settled law of the Supreme Court or

this circuit establishes that an error has occurred.”                              United

States v. Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir. 2014)

(internal quotation marks omitted).                However, even if Cox makes

the requisite showing, correction of the error lies within this

court’s      discretion,    which    it    exercises        only       if   “the   error

seriously affected the fairness, integrity or public reputation

of judicial proceedings.”           Price, 777 F.3d at 711 (brackets and

internal quotation marks omitted).

      We have thoroughly reviewed the record, the PSR materials

and   response,       the   sentencing         transcript        and    the   parties’

arguments.       We do not ascertain plain error in the district

court’s designation of Cox as an armed career criminal.                                In

addition,     Cox’s    argument     that       imposing    the     ACCA     designation

without facts of conviction being decided beyond a reasonable

doubt is in violation of the Fifth and Sixth Amendments, is also

patently meritless.         See Descamps v. United States, 133 S. Ct.
2276, 2288 (2013) (“Other than the fact of a prior conviction,

any   fact    that    increases   the     penalty    for    a     crime     beyond    the

prescribed statutory maximum must be submitted to a jury, and

                                           3
proved    beyond     a    reasonable          doubt.”)    (emphasis      added);

Almendarez-Torres    v.   United      States,     523 U.S. 224   (1998)    (a

sentencing court may rely on the fact of a prior conviction that

has not been submitted to a jury and proven beyond a reasonable

doubt to enhance a defendant’s sentence).

       Accordingly, we affirm Cox’s sentence.                 We dispense with

oral   argument    because     the    facts    and   legal      contentions     are

adequately   presented    in    the    materials     before     this   court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        4